DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on February 8, 2019 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections

Claims 24 and 25 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claims 24 and 25 are not been further treated on the merits.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (US 9,103,668).

With respect to claim 1, Smith discloses a device (2) for measuring the distance from a reference point to a laser light beam (12), the device having measurement intervals defined by indicia (projected ruler) and being configured such that at least a section of the device is substantially opaque but able to transmit an amount of laser light (12) such that the opaque section becomes illuminated at the location where the laser light is transmitted (Figures 6 – 9), whereby the distance between the reference point and the location of the section where the laser light is transmitted is visibly perceivable (Columns 6 and 7, lines 65 – 67 and 1 – 28, respectively).  


Referring to claim 2, Smith sets forth a device having a body (figure 6) with two opposed surfaces (i.e.walls) and configured such that said amount of transmitted laser light corresponds to the laser light that is incident on either of the opposed surfaces.  

Claims 1 – 2, 6, 8 – 17, 26 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manning (US 7,134,214).

With respect to claim 1, Manning discloses a device (10) for measuring the distance from a reference point to a laser light beam, the device having measurement intervals defined by indicia (16) and being configured such that at least a section of the device is substantially opaque (14) but able to transmit an amount of laser light (18) such that the opaque section becomes illuminated at the location where the laser light is transmitted (Columns 2 and 3, lines 65 – 67 and 1 – 5, respectively), whereby the distance between the reference point and the location of the section where the laser light is transmitted is visibly perceivable (Column 3, lines 33 - 48).  

Referring to claim 2, Manning sets forth a device having a body (12) with two opposed surfaces (Figure 1) and configured such that said amount of transmitted laser light corresponds to the laser light that is incident on either of the opposed surfaces.  

In regards to claim 6, Manning teaches a device 3DPU/rkAmendment dated February 8, 2019First Preliminary Amendmentwherein the body (12) is formed of a transparent or translucent material (Column 2, line 27).


Regarding claim 8, Manning shows a device wherein the indicia (16) are formed on the opaque section (Column 2, lines 34 – 36).

With regards to claim 9, Manning discloses a device wherein the opaque section is formed of a sheet (film 14, column 2, line 34).
  
Referring to claim 10, Manning sets forth a device wherein the sheet is formed from a polymer (opaque plastic material, column 2, line 34).  

In regards to claim 11, Manning teaches a device wherein the opaque section (14) is encapsulated within the body (12) of the device.  

Regarding claim 12, Manning shows a device wherein one of the two opposed surfaces comprises said opaque section.  

With respect to claim 13, Manning discloses a device wherein said opaque section (14) appears substantially opaque when viewed under white light (conventional characteristic of opaque surfaces). 

Referring to claim 14, Manning sets forth a device in the form of a straight ruler (Figure 1).  



Regarding claim 16, Manning shows a device wherein the numbers are represented on opposite sides of the body (Figure 1).

In regards to claim 17, Manning discloses a device wherein the numbers are represented on opposite sides of the sheet.  

With regards to claim 26, the method of measuring the distance from a reference point to a laser light beam, including the steps of positioning a device (12) relative to the reference point and the laser light beam, the device having measurement intervals (16) defined by indicia and being configured to transmit an amount of laser light such that the device becomes illuminated at the location where the laser light is transmitted (Columns 2 and 3, lines 65 – 67 and 1 – 5, respectively), whereby the distance between the reference point and the location of the section where the laser light is transmitted is visibly perceivable; and determining, with reference to the indicia, the distance between the reference point and the laser light beam will be achieved by the regular operation of Manning.  

Regarding claim 27, the method wherein at least a section of the device is substantially opaque (14) but able to transmit an amount of laser light, the opaque section configured to become illuminated at the location where the laser light is transmitted will be achieved by the regular operation of Manning.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 18 – 20 and 22 - 23 are rejected under 35 U.S.C. 103 as being unpatentable over Manning (US 7,134,214).

Manning discloses a device as recited in paragraph 6 above. 

Manning does not disclose the molded body as recited in claim 7. Manning does not disclose the device as recited in claims 18 – 20. Manning does not disclose the dimensions as recited in claims 22 – 23.




Regarding claim 7, Manning shows a device wherein the body is formed from a transparent plastic/polymer material. Official Notice is taken that all these features are old and well-known in the ruler art. It is known to use injection molding process to make rulers and other measuring device. Therefore, it would have been obvious before the effective filing date of the invention for one of ordinary skill in the art to use a molding process in combination with the Manning device for the purpose of enhancing the Manning device.

In regards to claim 18, Manning discloses a device wherein the sheet/film is adhesively secured to the body (12). To provide the sheet/film sandwiched between a pair of transparent and/or translucent parts as claimed by applicant, absent any criticality, is considered to be nothing more than a choice of engineering skill, choice or design because 1) neither non-obvious nor unexpected results, i.e., results which are different in kind and not in degree from the results of the prior art, will be obtained as long as the sheet/film is securely attached to the body, as already suggested by Manning, 2) the sheet/film claimed by Applicant and the sheet/film used by Manning are well known alternate types of sheet/film which will perform the same function, if one is replaced with the other, of securely attaching the sheet/film to the body, and 3) the use of the particular type of sheet/film by Applicant is considered to be nothing more than the use of one of numerous and well known alternate types of sheet/film that a person having ordinary skill in the art before the effective filing date of the invention would have been able to provide using routine experimentation in order to securely attach the sheet/film to the body as already suggested by Manning.


Referring to claim 19, Manning discloses a device wherein the opaque section is a film (14). Therefore, it would have been obvious to a person having ordinary skill in the art to modify Manning by using an opaque section of paint, since these are both well-known ways to provide opaque sections on a surface that are both used alternatively to provide an opaque surface.

In regards to claim 20, Manning discloses a device wherein the body is rectangular. The use of a beveled edge on the device, absent any criticality, is only considered to be obvious modifications of the shape or configuration of the body shape disclosed by Manning as the courts have held that a change in shape or configuration, without any criticality, is within the level of skill in the art as the particular shape claimed by Applicant is nothing more than one of numerous shapes that a person having ordinary skill in the art will find obvious to provide using routine experimentation based on its suitability for the intended use of the invention. See In re Dailey, 149 USPQ 47 ( CCPA 1976 ).

With respect to claim 22, Manning discloses a device having a thickness of 0.25 inches. However, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide a device having a thickness in the range of  3mm to 7mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the “optimum range” involves only routine skill in the art. In re Aller, 105 USPQ 233.


In re Boesch, 205 USPQ 215 ( CCPA 1980 ).
  
Allowable Subject Matter

Claims 3 – 5, 21 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244.  The examiner can normally be reached on Mon -Thu, 8:00am - 6:00pm.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861
May 20, 2021


/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861